Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Niittykoski et al. (“Niittykoski”, WO 2012037975 A1, relying on patent-family US 2013/0168600 A1, both cited in IDS).
Regarding claim 1, Niittykoski teaches a transition metal precursor, wherein precursor particles constituting the transition metal precursor are transition metal hydroxide particles, wherein the transition metal hydroxide particles are a compound satisfying Applicant’s Formula 2 (Niittykoski, Title, Abstract, [0006]-[0012], Claim 1); and
wherein a tap density of the transition metal precursor and a ratio of tap density to average particle diameter D50 of the precursor overlap the claimed ranges (Niittykoski, Title, Abstract, [0006]-[0012], [0038]-[0039], Claims 1 and 7-9, e.g., the average particle size (D50), as measured by laser diffraction, was determined to be controllable in the range of 3-30 microns; the average particle size (D50), as measured by laser diffraction, was determined to be controllable in the range of 7-13 microns; the tapping density was controllable in the range of 0.8-2.8 g/cm3; (1 g/cm3 is equivalent to 1 g/cc)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have wherein a tap density of the transition metal precursor and ratio of tap density to average particle diameter D50 of the precursor falling in the claimed ranges, for the purpose of exhibiting high density (Niittykoski, [0002]).  
Niittykoski teaches a tap density of the transition metal precursor and a ratio of tap density to average particle diameter D50 of the precursor that overlap the claimed ranges; therefore, a prima facie case of obviousness exists.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Niittykoski teaches a transition metal precursor that is substantially the same as that of claim 1; therefore, the transition metal precursor of Niittykoski is expected to be capable of using for preparation of a lithium transition metal oxide.  The recitation “for preparation of a lithium transition metal oxide” is merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. 
Regarding claim 8, Niittykoski teaches wherein the transition metal precursor has an average particle diameter D50 falling in a range of 1 to 30 um (Niittykoski, Title, Abstract, [0006]-[0012], Claims 1 and 7-8).

Claims 1 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shin et al. (“Shin”, US 20120043499 A1, disclosed in IDS) in view of Niittykoski et al. (“Niittykoski”, WO 2012037975 A1, using patent-family US 20130168600 A1, both disclosed in IDS).  
Regarding claim 1, Shin teaches a transition metal precursor, wherein precursor particles constituting the transition metal precursor are transition metal hydroxide particles, wherein the transition metal hydroxide particles are a compound satisfying Applicant’s Formula 2 (Shin, Title, Abstract, [0015]-[0016], [0031]).
Shin also teaches that by appropriate control of temperature, pH, reaction time, concentration of slurry, ion concentration, etc., it is possible to control a desired average particle diameter, a particle diameter distribution, and a particle density (Shin, [0041]).
Shin does not explicitly teach wherein a tap density of the transition metal precursor is from 1.3 g/cc to 1.6 g/cc, and a ratio of tap density to average particle diameter D50 of the precursor is in a range between 2000 to 3500 g/cc·cm.
However, in the same field of endeavor, Niittykoski teaches a transition metal precursor having a tap density of the transition metal precursor and a ratio of tap density to average particle diameter D50 of the precursor overlap the claimed ranges (Niittykoski, Title, Abstract, [0006]-[0012], Claims 1 and 7-9, e.g., the average particle size (D50), as measured by laser diffraction, was determined to be controllable in the range of 3-30 microns; the average particle size (D50), as measured by laser diffraction, was determined to be controllable in the range of 7-13 microns; the tapping density was controllable in the range of 0.8-2.8 g/cm3; (1 g/cm3 is equivalent to 1 g/cc)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have wherein a tap density of the transition metal precursor and a ratio of tap density to average particle diameter D50 of the precursor satisfying in the claimed ranges, for the purpose of exhibiting high density (Niittykoski, [0002]).  Niittykoski teaches a tap density of the transition metal precursor and a ratio of tap density to average particle diameter D50 of the precursor that overlap the claimed ranges; therefore, a prima facie case of obviousness exists.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Shin in view of Niittykoski teaches a transition metal precursor that is substantially the same as that of claim 1; therefore, the transition metal precursor of Shin in view of Niittykoski is expected to be capable of using for preparation of a lithium transition metal oxide.  The recitation “for preparation of a lithium transition metal oxide” is merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  
Regarding claim 8, Shin in view of Niittykoski teaches the transition metal precursor as disclosed above.  Niittykoski teaches a transition metal precursor having an average particle diameter D50 falling in a range of 1 to 30 um (Niittykoski, Title, Abstract, [0006]-[0012], Claims 1 and 7-8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the invention of Shin in view of Niittykoski to explicitly have the transition metal precursor having an average particle diameter D50 falling in a range of 1 to 30 um, for the purpose of producing high density particles (Niittykoski, [0002]).

Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive. 
Applicant argues that “the Office is requesting to test almost every embodiment that falls within the scope by requesting additional tests at "tap density (g/cc) of 1.29, 1.3, 1.31, 1.59, 1.6." (Final Office Action p. 17) Further, the Office's explanation that the data provided is not something that is unexpected does not explain why the results provided were reasonably expected because the data showed the opposite of the Office's allegation, i.e., Examples 1-3 with lower density than the Comparative Examples showed higher strength. (See Specification Tables 1, 3; Park Declaration Tables 2, 3.)  Accordingly, Applicant respectfully submits that claim 1 is in commensurate with the data showing unexpected results.” (Remarks/Arguments, Pages 4).
Applicant’s argument is not persuasive.  
Niittykoski teches a tap density of the transition metal precursor and a ratio of tap density to average particle diameter D50 of the precursor overlap the claimed ranges (Niittykoski, Title, Abstract, [0006]-[0012], Claims 1 and 7-9, e.g., the average particle size (D50), as measured by laser diffraction, was determined to be controllable in the range of 3-30 microns; the average particle size (D50), as measured by laser diffraction, was determined to be controllable in the range of 7-13 microns; the tapping density was controllable in the range of 0.8-2.8 g/cm3; (1 g/cm3 is equivalent to 1 g/cc)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have wherein a tap density of the transition metal precursor and ratio of tap density to average particle diameter D50 of the precursor falling in the claimed ranges, for the purpose of exhibiting high density (Niittykoski, [0002]).  
Niittykoski teaches a tap density of the transition metal precursor and a ratio of tap density to average particle diameter D50 of the precursor that overlap the claimed ranges; therefore, a prima facie case of obviousness exists.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Tables 1 and 3 of the Specification and Tables 2 and 3 of the Declaration under 37 CFR 1.132 by Byunchun Park are not commensurate in scope with the claim.  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. (See MPEP 716.02(d)).
Applicant has not shown sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range, e.g., tap density (g/cc) of 1.3, 1.31 and 1.35.
Applicant has not provided any data/result of the strength of the positive electrode active material to show the criticality of the claimed range of 1.3 g/cc to 1.6 g/cc.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. (See MPEP 716.02(d)).
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. (See MPEP 716.02(d) II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697. The examiner can normally be reached Monday, Thursday and Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIXIA ZHANG/Primary Examiner, Art Unit 1723